Citation Nr: 0106524	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
April 1942, and from August 1945 to June 1946.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action  must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The cause of death was cardio-respiratory arrest and old age.  

The appellant reported that the veteran was treated at the 
Veterans Memorial Medical Center (VMMC) in Quezon City in 
1991 for a heart condition.  

These records are not on file, and it does not appear that 
any attempt has been made to obtain them.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

In pertinent part, under the new law the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  

In light of the above, the Board is of the opinion that the 
RO should obtain the records from the Quezon City VMMC.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000), including whether a 
VA examination or opinion is necessary.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  



Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain 
treatment records from the VMMC in Quezon 
City.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  




In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letters 
00-87 (November 17, 2000), 00-92 (December 
13, 2000, 0102 (January 9, 2001), and 01-
13 (February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued also should be 
considered.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for the cause 
of the veteran's death.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

